                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

TYRONE SMITH                                                                        PLAINTIFF

V.                                             CIVIL ACTION NO.: 3:18-cv-639-HTW-LRA

MISSISSIPPI DEPARTMENT OF PUBLIC
SAFETY, et al.                                                                 DEFENDANTS


                  MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       COMES NOW counsel for the Plaintiff, Louis H. Watson, Jr., and Nick Norris, and

moves this honorable Court for leave to withdraw as counsel. In support thereof, counsel

for the Plaintiff would show unto the Court as follows:

       1.     Plaintiff’s counsel contacted Plaintiff on November 7, 2018, and informed

Plaintiff that they would no longer be able to represent Plaintiff due to a conflict of interest.

       2.     Undersigned counsel cannot, in accordance with the Rules of Professional

Responsibility, continue to represent Plaintiff in this matter.

       3.     Plaintiff has been advised that his counsel would be filing a motion for leave

to withdraw from representing him due to the conflict of interest and has provided Plaintiff

a copy of the motion prior to filing. Plaintiff’s counsel will also provide Plaintiff a stamp-

filed copy of the motion upon filing.

       4.     Defense counsel has been contacted and has no objection to this Motion.

       5.     Plaintiff will be provided a copy of this Motion via United States mail

addressed to: Tyrone Smith, 5845 Ridgewood Drive, Apt A5, Jackson, Mississippi 39211.

       6.     Undersigned counsel will provide Plaintiff with a copy of the Court’s Order

on this Motion via United States mail when it is entered.
       7.     Plaintiff’s counsel respectfully requests that the Court grant Plaintiff sixty

(60) days to find new counsel.

       WHEREFORE PREMISES CONSIDERED, undersigned counsel prays for an

Order granting Nick Norris and Louis H. Watson, Jr., leave to withdraw as counsel for the

Plaintiff in this matter so the Plaintiff can obtain new counsel.

       THIS, the 7th day of November 2018.

                                           Respectfully submitted,

                                           s/Nick Norris
                                           NICK NORRIS (MSB #101574)
                                           Attorney for Plaintiff
OF COUNSEL:

WATSON & NORRIS, PLLC
1880 Lakeland Drive, Suite G
Jackson, Mississippi 39216
Telephone: (601) 968-0000
Facsimile: (601) 968-0010
nick@watsonnorris.com
                             CERTIFICATE OF SERVICE

      I, NICK NORRIS, attorney for the Plaintiff, do hereby certify that I have this day

served via ECF filing or by United States mail, postage prepaid, a true and correct copy

of the above and foregoing document to all counsel of record and the following:


      Tyrone Smith
      5845 Ridgewood Drive, Apt A5
      Jackson, Mississippi 39211

      SO CERTIFIED, this, the 7th day of November 2018.
                                         s/Nick Norris
                                         NICK NORRIS
